Exhibit 10.46

 

SECOND AMENDMENT AGREEMENT

 

This Second Amendment Agreement (this “Amendment”) is made and entered into with
effect as of February 8, 2019  by and between SoftBank Corp., a company
incorporated under the laws of Japan and having its principal place of business
at 1-9-1 Higashi-shimbashi, Minato-ku, Tokyo, Japan (“SoftBank”) and
AeroVironment, Inc., a company incorporated under the laws of the State of
Delaware and having its principal place of business at 800 Royal Oaks Drive,
Suite 210, Monrovia, CA 91016, U.S.A. (“AV”). SoftBank and AV are hereinafter
referred to collectively as the “Parties” and individually as a “Party”.

 

All Capitalized terms not otherwise defined herein shall have the same meaning
as assigned to them in the Original Agreement (as such term is defined below).

 

RECITALS

WHEREAS:

 

(A)    SoftBank and AV entered into a Joint Venture Agreement dated December 1,
2017 (the “Original Agreement”) under which they agreed to establish a joint
venture company named HAPSMobile Inc.; and

(B)     SoftBank and AV amended the Original Agreement by entering into an
Amendment Agreement dated November 29, 2018; and

(C)     SoftBank and AV now desire to amend portions of the Original Agreement
as set forth in this Amendment.

 

NOW THEREFORE, the Parties hereby agree to amend and supplement the terms of the
Original Agreement as follows:

 

1.         Additional Capital Contribution by AV.

 

Sections 2.6 and 2.7 of the Original Agreement are hereby deleted in their
entirety and replaced as follows:

 

2.6         Initial Capital Contributions by the Parties and Follow-Up
Contribution by AV.

(a)            The Parties shall make initial cash capital contributions to
establish the Company. SoftBank’s initial contribution shall be 3,990,000,000
JPY in cash in exchange for ninety-five percent (95%) of the issued common stock
of the Company and AV’s initial contribution shall be 210,000,000 JPY in cash in
exchange for five percent (5%) of the issued common stock of the Company.
Following the initial capital contributions, the Parties shall make cash capital
contributions in accordance with the Capital Plan attached hereto as Exhibit D.
Any costs in making the capital contribution shall be incurred by the respective
Parties.

(b)            By no later than March 7, 2019, AV shall make a follow-up cash
capital contribution to the Company of  632,800,000 JPY in cash in exchange for
five percent (5%) of the issued common stock of the Company, which shall be in
addition to the five percent (5%) issued to AV under paragraph (a) above.





1




2.7        Share Capital.

 

(a)            Shareholdings.  The Company shall initially be authorized to
issue shares of capital stock consisting of 336,000 shares of common stock (the
“Shares”). All of the capital of the Company will be composed of voting common
shares of a single class. Upon completion of the capital contributions described
in Sections 2.6(a) and(b) above, each Shareholder’s percentage of total share
capital of the Company will be as follows. For the avoidance of doubt, such
percentage and the total number of authorized shares of the Company may change
from time to time as the result of Transfers or new issuances of Shares by the
Company pursuant to the terms of this Agreement and applicable Laws.

 

 

 

 

Shareholders

Number of Shares

Percentage of Share Capital

SoftBank

216,410

90%

AV

24,046

10%

 

 

2.         Deletion of Section 5.3(f).  Section 5.3(f)  of the Original
Agreement is hereby deleted in its entirety and replaced as follows:

 

(f)        [Reserved]

 

3.         Other.

5.1       SoftBank and AV each agrees to cause the Company to, and to vote its
respective shares in order to, fully implement this Amendment, including without
limitation any necessary amendment to the articles of incorporation of the
Company.

5.2       Except as expressly modified by this Amendment, the Original Agreement
shall remain in full force and effect.

 

[Signature page follows]





2




IN WITNESS WHEREOF, the Parties have executed this Amendment by their respective
duly authorized representatives. This Amendment may be executed in counterparts,
including by facsimile or any other electronic transmission.

 

 

 

 

 

 

 

 

 

SoftBank Corp.

    

AeroVironment, Inc.

 

 

 

By:

/s/ Junichi Miyakawa

 

By:

/s/ Wahid Nawabi

 

 

 

Name: Junichi Miyakawa

 

Name: Wahid Nawabi

Title: Representative Director & CTO

 

Title: President and CEO

 

 

 

Date:

Feb. 20, 2019

 

Date:

Feb. 20, 2019

 

3

